Citation Nr: 0734580	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-17 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment of attorney fees from past due 
benefits at the 20 percent rate calculated in the amount of 
$45,152.08. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to February 
1954.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In a letter dated August 18, 2004 that 
was sent with the August 2004 rating decision, VA informed 
the veteran that it had withheld 20 percent of retroactive 
benefits for attorney fees.  In an attorney fee eligibility 
decision dated October 29, 2004, VA found that the attorney 
was entitled to payment of attorney fees of 20 percent 
($45,152.08) from past due benefits (gross amount of 
$225,760.40).  In an August 2004 notice of disagreement, the 
veteran disagreed with the payment of 20 percent of 
retroactive benefits for attorney fees.  In January 2005, the 
RO issued a statement of the case on the attorney fee issue.  
In April 2005, the veteran entered a substantive appeal (on a 
VA Form 9) on the attorney fee issue. 

In April 2006, the veteran testified at a personal hearing at 
the RO (Decision Review Officer hearing) on the issue of 
attorney fees.  The veteran testified before a Veterans Law 
Judge at a hearing held in December 2006 at the RO.  Due to 
technical problems with the transcript the hearing was 
rescheduled.  In August 2007, the veteran appeared at the RO 
and testified at a video conference personal hearing before 
the undersigned Veterans Law Judge in Washington, DC.  
Transcripts of that hearing have been added to the record.


FINDINGS OF FACT

1.  The veteran did not have any service-connected 
disabilities in effect prior to February 7, 1994. 

2.  In a May 1997 decision, the Board denied reopening of 
service connection for rheumatic heart disease.

3.  A fee agreement between the veteran and Wayne Ehlers, 
Esquire, dated in January 1998, reflects that the veteran was 
to be represented by Wayne Ehlers, Esquire, and the veteran 
agreed to pay this attorney 20 percent of the gross amount of 
any past due VA disability compensation recovered by 
administrative action.

4.  In an October 1998 order, the United States Court of 
Appeals for Veterans Claims (Court) granted the parties' 
joint motion for remand, vacating the Board's May 1997 
decision.

5.  In an April 1999 decision, the Board reopened the claim 
for service connection for rheumatic heart disease.

6.  In a February 2001 rating decision, the RO granted 
service connection for rheumatic heart disease, assigned an 
initial disability rating of 10 percent, and assigned an 
effective date of August 16, 1995 for the grant of service 
connection. 

7.  The RO's February 2001 rating decision resulted in past 
due benefits being paid to the veteran, effective from August 
16, 1995. 

8.  On behalf of the veteran, the attorney filed a letter 
that was interpreted as a notice of disagreement with the 
February 2001 rating decision's assignment of initial 
disability rating and effective date for service connection. 

9.  A December 2001 rating decision granted a higher staged 
initial disability rating for service-connected rheumatic 
heart disease of 60 percent, effective from May 8, 2001. 

10.  The record reflects that the last act of representation 
of the veteran to VA by Wayne Ehlers, Esquire, occurred on 
March 8, 2002; the March 2002 letter served as a claim for 
TDIU, and indicated that the veteran wished to continue his 
previously perfected appeal for an earlier effective date; 
Wayne Ehlers, Esquire, did not take any action toward VA to 
appeal a June 2003 rating decision denial of TDIU.  

11.  Effective March 3, 2004, Wayne Ehlers, Esquire, withdrew 
as representative of the veteran before VA. 

12.  An Appointment of Veterans Service Organization as 
Claimant's Representative form (VA Form 21-22) dated March 
22, 2004 reflects that the veteran appointed The American 
Legion as representative effective from March 22, 2004. 

13.  An August 2004 rating decision assigned an earlier 
effective date of February 7, 1994 for service connection for 
rheumatic heart disease; the August 2004 rating decision also 
granted a TDIU, and assigned an effective date of February 7, 
1994 for the TDIU. 

14.  The RO withheld 20 percent of the past due benefits 
awarded that included both the 60 percent schedular 
disability rating for service-connected rheumatic heart 
disease and a TDIU, calculated in the amount of $45,152.08.

15.  In an August 17, 2007 rating decision, the RO granted an 
effective date from February 7, 1994 for the 60 percent 
schedular disability rating for service-connected rheumatic 
heart disease; a final Board decision was not promulgated on 
the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria have been met for the payment of attorney 
fees from past-due benefits in an amount representing 20 
percent of the veteran's compensation award of 60 percent 
rating for service-connected rheumatic heart disease 
effective from February 7, 1994.  38 U.S.C.A. § 5904 (West 
2002 & Supp. 2006); 38 C.F.R. 
§ 20.609 (2007).

2.  The criteria have not been met for payment of attorney 
fees from past-due benefits, for compensation based on the 
grant of TDIU effective from February 7, 1994.  38 U.S.C.A. § 
5904 (West 2002 & Supp. 2006); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court has held that VA's duties 
to notify and assist do not apply to cases where, as here, 
the applicant is not seeking benefits under Chapter 51 of 
Title 38 of the United States Code, but rather, is seeking a 
decision regarding how benefits will be distributed under 
another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006). 

Attorney Fees

In this case, in a May 1997 decision, the Board denied 
reopening of service connection for rheumatic heart disease.  
A fee agreement between the veteran and Wayne Ehlers, 
Esquire, dated in January 1998, reflects that the veteran was 
to be represented by Wayne Ehlers, Esquire, and the veteran 
agreed to pay the attorney 20 percent of the gross amount of 
any past due VA disability compensation recovered by 
administrative action.  In an October 1998 order, the Court 
granted the parties' joint motion for remand, vacating the 
Board's May 1997 decision.  

In an April 1999 decision, the Board reopened the claim for 
service connection for rheumatic heart disease.  In a 
February 2001 rating decision, service connection was granted 
for rheumatic heart disease, and assigned an initial 
disability rating of 10 percent, and initially assigned an 
effective date of August 16, 1995 for the grant of service 
connection.  The RO's February 2001 rating decision resulted 
in past due benefits being paid to the veteran, effective 
from August 16, 1995. 

On behalf of the veteran, in March 2001, the attorney filed a 
letter that was interpreted as a notice of disagreement with 
the February 2001 rating decision's assignment of initial 
disability rating and effective date for service connection.  
A December 2001 rating decision granted an initial disability 
rating for service-connected rheumatic heart disease of 60 
percent, effective from May 8, 2001. 

The record reflects that the last act of representation of 
the veteran to VA by Wayne Ehlers, Esquire, occurred on March 
8, 2002.  The March 2002 letter served as a claim for TDIU, 
and indicated that the veteran wished to continue his 
previously perfected appeal for an earlier effective date.  
The record reflects that the attorney, Wayne Ehlers, Esquire, 
did not take any action toward VA to appeal a June 2003 
rating decision denial of TDIU.  

Effective March 3, 2004, the representation of the veteran 
before VA by Wayne Ehlers, Esquire, was terminated in writing 
in accordance with the attorney fee agreement with the 
veteran.  On this date, the veteran picked up papers from the 
attorney's office.  A letter from the attorney's office shows 
that attorney Ehlers was withdrawing representation, and also 
indicates that he had not in fact been performing any 
representation for a while, but the veteran had been pursuing 
claims with VA.  The record reflects the veteran was 
effectively representing himself before VA after March 8, 
2002, even though it is not clear that representation by 
Wayne Ehlers, Esquire, was terminated prior to March 3, 2004.  
An April 2006 affidavit from another lawyer reflects that he 
attempted to help the veteran resolve the fee dispute with 
attorney Ehlers; that it appeared that attorney Ehlers ended 
the representation of the veteran due to health reasons; and, 
as a result, the veteran had to seek other legal 
representation.  Consistent with the finding of withdrawal of 
the private attorney, an Appointment of Veterans Service 
Organization as Claimant's Representative form (VA Form 21-
22) dated March 22, 2004 reflects that the veteran soon 
thereafter appointed The American Legion as representative 
effective from March 22, 2004. 

An August 2004 rating decision assigned an earlier effective 
date of February 7, 1994 for service connection for rheumatic 
heart disease.  The August 2004 rating decision also granted 
a TDIU, and assigned an effective date of February 7, 1994 
for the TDIU.  In an August 17, 2007 rating decision, the RO 
granted an effective date from February 7, 1994 for the 60 
percent schedular disability rating for service-connected 
rheumatic heart disease.  The RO withheld 20 percent of the 
past due benefits awarded, calculated in the amount of 
$45,152.08 (20 percent from past due benefits in the gross 
amount of $225,760.40).  

The veteran contends that no attorney fees should be paid to 
attorney Ehlers because he did not follow through with 
obtaining an effective date of 1954, that the attorney quit 
any effective representation of the veteran in 2002, and 
entirely quit representation in March 2004, which was prior 
to the August 2004 rating decision that granted benefits of 
TDIU and earlier effective date for the 60 percent disability 
rating effective from February 7, 1994 (previously effective 
only from May 2001).  At the April 2006 RO (Decision Review 
Officer) hearing, and at the August 2007 Board video 
conference personal hearing, the veteran testified that he 
paid the attorney $550 for representation; the attorney did 
not appeal a June 2003 rating decision; the attorney did not 
notify the veteran in writing that he was withdrawing from 
the case; the last act by the attorney in support of the 
veteran's claim was in early 2002, and the attorney was 
subsequently inaccessible; and in March 2004 the veteran 
picked up all his files from the attorney's office. 

The pertinent laws and regulations governing the award of 
attorney fees provide that, if the following conditions are 
met, attorney fees may be available: (1) A final decision was 
promulgated by the Board with respect to the issue, or 
issues, involved; and (2) The attorney was retained not later 
than one year following the date on which the decision of the 
Board with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met.  In this case, a final Board decision in May 1997 
had been promulgated by the Board with respect to the issue 
of reopening service connection for rheumatic heart disease; 
and attorney Ehlers was retained in January 1998, which is 
within one year following the date the May 1997 Board 
decision was promulgated.  38 U.S.C.A. § 5904(c); 38 C.F.R. § 
20.609(c).  Attorney Ehlers was the veteran's attorney from 
January 1998, and throughout his appeal on the issue of 
reopening of service connection for rheumatic heart disease, 
service connection for rheumatic heart disease, and the 
subsequent appeal for a higher initial schedular disability 
rating and an earlier effective date for service connection 
for rheumatic heart disease, until March 2004, which was just 
a few months prior to the issuance of the favorable August 
2004 rating decision that assigned an even earlier effective 
date for service connection for rheumatic heart disease.  

VA General Counsel has interpreted that, in cases where an 
attorney fee agreement was in place for only part of the time 
the claim was pending before the Court, VA's obligation to 
pay attorney fees depends on the terms of the fee agreement 
and whether the statutory and regulatory provisions regarding 
fee payment have been met.  VAOPGCPREC 5-96.  In this case, 
the Board finds that the statutory and regulatory provisions 
regarding attorney fee payment from past-due benefits, in an 
amount representing 20 percent of the veteran's compensation 
award of 60 percent schedular disability rating for service-
connected rheumatic heart disease effective from February 7, 
1994, have been met.  38 U.S.C.A. § 5904; 38 C.F.R. § 20.609.  

The veteran's contention regarding a promise to obtain a 1954 
effective date for the payment of compensation is not 
pertinent to the question of payment of attorney fees.  The 
veteran's contention that attorney Ehler's inaction between 
March 2002 and March 3, 2004 constituted the attorney's 
withdrawal from the case is outweighed by the fact that there 
is no evidence of agreement to terminate the attorney-client 
relationship until March 3, 2004, and there was no written 
withdrawal given by the attorney to the veteran prior to 
March 3, 2004, as required by the attorney fee agreement.  
For this reason, the veteran was still represented by 
attorney Ehlers until March 3, 2004, although the evidence of 
record reflects that the representation was in name only 
between March 2002 and March 3, 2004.

With regard to the attorney fees withheld from past-due 
benefits based on additional compensation based on the grant 
of TDIU effective from February 7, 1994, in this case, a 
final Board decision has not been promulgated with respect to 
the issue of TDIU.  See In re Mason, 13 Vet. App. 79, 83-86 
(1999).  In In the Matter of the Fee Agreement of Smith, 4 
Vet. App. 487, 490 (1993), the Court held that, pursuant to 
38 U.S.C.A. § 5904(c)(1), a fee agreement may be entered into 
between a claimant and an attorney for services provided only 
after the Board makes a final decision on the issue involved 
in a case.  In In the Matter of the Fee Agreement of Stanley, 
10 Vet. App. 104, 107 (1997), the Court also held that the 
issue extant in the final Board decision in a case must be 
the same issue for which the attorney is seeking payment.  In 
this case, there was no final Board decision on the issue of 
entitlement to TDIU; instead, TDIU benefits were granted by 
the RO in the August 2004 rating decision, and the August 
2004 rating decision assigned the effective date of February 
7, 2004.  As there was no final Board decision with respect 
to the TDIU issue, the Board finds that the attorney is not 
entitled to payment of attorney fees from past-due benefits 
based on the RO's August 2004 decision granting TDIU 
benefits from February 7, 1994.  That is, there is no legal 
basis to pay to attorney Ehlers that portion of the 
$45,152.08 that represents 20 percent of past-due benefits 
for the additional compensation based on the grant of TDIU 
effective from February 7, 1994.  38 U.S.C.A. § 5904; 38 
C.F.R. § 20.609.


ORDER

Attorney fees from past-due benefits, in an amount 
representing 20 percent of the veteran's compensation award 
for 60 percent schedular disability rating for service-
connected rheumatic heart disease effective from February 7, 
1994, are granted pursuant to the attorney fee agreement 
between the veteran and his attorney, subject to the 
provisions governing the award of monetary benefits.

Attorney fees from past-due benefits, based on additional 
compensation paid based on the grant of TDIU effective from 
February 7, 1994, are denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


